Citation Nr: 0615683	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  04-23 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination entered in May 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut, denying the veteran's 
claim to reopen for service connection for post-traumatic 
stress disorder (PTSD).  The veteran's claim is currently 
under the jurisdiction of the RO in St. Petersburg, Florida.  

This decision addresses only the question of the newness and 
materiality of the evidence submitted to reopen the claim.  
Inasmuch as the claim is reopened, the remainder of the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  Consistent with the 
instructions below, VA will notify the veteran of any further 
action that is required on his part.


FINDINGS OF FACT

1.  Service connection for PTSD was last finally denied in a 
December 1993 rating decision which essentially found that 
the disorder was not manifest.  A timely appeal was not 
thereafter initiated.  

2.  Evidence received since the December 1993 RO decision is 
new, it relates to an unestablished fact necessary to 
substantiate the claim in that it shows a diagnosis of PTSD; 
and it raises a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The December 1993 rating decision denying entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104 (2005).

2.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for PTSD.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005).  Given, 
however, that the claim is reopened the Board need not 
address whether VA has fully complied with the duty to assist 
and notice provisions of the Act.

Factual Background

The veteran claims that he has PTSD as a result of 
psychological "trauma" incurred during while serving in 
Vietnam.  See May 2003 notice of disagreement.  

The veteran initially submitted a claim seeking service 
connection for PTSD in September 1988.  

The veteran was admitted into Norristown State Hospital in 
January 1974, and was diagnosed in October 1974 as having, in 
pertinent part, paranoid schizophrenia.  

Service connection for PTSD was previously denied in January 
1989, October 1989, May 1990, November 1991, February 1992, 
and December 1993 rating decisions.  

A December 1989 VA consultation sheet includes diagnoses of 
questionable PTSD and questionable schizophrenia.  A June 
1990 VA Medical Certificate shows a diagnosis of depression.  
A July 1990 VA consultation sheet shows a "provisional" 
diagnosis of PTSD.  A June 1991 VA progress note shows that 
no clear evidence of PTSD was noted.  

As noted, in December 1993 VA denied this claim.  At that 
time the RO found that new and material evidence had not been 
submitted to reopen the claim.  The February 1994 notice 
letter informed him that the submitted evidence was 
cumulative and redundant in nature, did not bear directly 
upon the matter at hand, and was not so significant that it 
must be considered to decide the merits of the claim.  The 
Board, parenthetically, notes that several prior claims of 
entitlement to service connection for PTSD were denied due to 
the lack of a diagnosis.  The veteran did not appeal.  
Therefore, the December 1993 decision is final.  

The veteran sought to reopen his claim in December 2002.  As 
part of his claim to reopen he referred to a VA psychologist, 
Dr. D.T.P., who the veteran claimed had related his PTSD to 
his Vietnam experiences.  In December 2002 a VA psychologist 
stated that the veteran "likely has PTSD from his 
experiences in Vietnam."  A physician also supplied a 
diagnosis of rule out PTSD.  An October 2002 VA treatment 
note signed by a physician included the opinion that while 
the veteran's diagnostic picture was still unclear, a 
diagnosis of PTSD seemed likely.  

A May 2003 VA progress note shows that a psychiatrist opined 
that the veteran had "some PTSD."  

A June 2003 VA outpatient treatment record includes a 
diagnosis of a mood disorder (not otherwise specified) with 
psychotic features.  Possible bipolar disorder was also 
mentioned by the physician.  

Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  

Generally, a final RO decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. 
§ 5108, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."

Under 38 C.F.R. § 3.156(a) "new and material evidence" is 
evidence that raises a reasonable possibility of 
substantiating the claim.  Material evidence is evidence, 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  

Analysis

As previously indicated, the RO most recently denied service 
connection for PTSD in December 1993, finding that the 
appellant, essentially, did not have PTSD.  That rating 
decision was not appealed and it is final.

Evidence added to the record since the December 1993 RO 
decision is new, it tends to relate to an unestablished fact 
necessary to substantiate the claim, and it raises a 
reasonable possibility of substantiating the claim.  Since 
the previous denial was premised on a finding that the 
veteran essentially did not have PTSD, evidence, though 
contradictory in nature, showing that he has been diagnosed 
as having PTSD, tends to relate to an unestablished fact 
necessary to substantiate the claim.  Hence, the additional 
evidence received is new and material.  Therefore, the claim 
of entitlement to service connection for PTSD is reopened.

The adjudication of the veteran's claim does not end with a 
finding that new and material evidence has been submitted, 
nor is a grant of service connection assured.  Once a claim 
is reopened, the VCAA provides that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant' s claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002).  Here, as noted below in the Remand, the 
Board is requesting additional development with respect to 
the underlying claim of service connection for PTSD and will 
issue a final decision once that development is complete, if 
the case is ultimately returned to the Board.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened.


REMAND

The reopening of the claim for service connection for PTSD 
triggers certain duty to assist provisions of the VCAA, which 
must be met prior to de novo review of the claim.  The duty 
to assist includes obtaining relevant medical reports and 
examinations where indicated by the facts and circumstances 
of the individual case.  The veteran currently suffers from 
variously diagnosed psychiatric disorders.  PTSD has also 
been diagnosed.  Whether he currently has PTSD which is 
related to service is a medical question best resolved by 
competent medical opinion.

The veteran has cited several stressors which he claims are 
essentially responsible for his having PTSD.  As part of a 
statement dated in November 1988, the veteran alleged that 
while in Vietnam he and fellow soldiers cut off the head of a 
"Red Chinese."  In July 1989, he informed VA that while 
serving in Vietnam a squad to which he was assigned cut the 
head off of a captured "Red Chinese."  He added that while 
attached to the 3rd Battalion, 8th Infantry, 4th Infantry 
Division near Ple Ku (Pleiku?) he came under intense enemy 
fire.  In a December 1991 statement he claimed a fellow 
soldier, nicknamed "Squirrel," was killed by enemy sniper 
fire.  He added that he served with the 4th Infantry 
Division, 3rd Battalion, 8th Infantry, 2nd Platoon.  

Personnel records show that the veteran served in Vietnam 
from September 1966 to July 1967.  He was awarded a Purple 
Heart for wounds incurred during ground operations against a 
hostile force in March 1967, while serving with Company A, 
3rd Battalion, 8th Infantry, 4th Infantry Division.  

Given the above stressor statements, the veteran's verified 
Vietnam service, his receipt of the Purple Heart, and his 
diagnosis of PTSD, VA has a duty to provide a summary of his 
stressor statements to the U.S. Army and Joint Services 
Records Research Center (JSRRC) and ask them to attempt to 
verify the stressors other than the appellant's receipt of 
the Purple Heart.  38 U.S.C.A. §§ 1154, 5103A(b).  No such 
request has, however, been made by the RO.  Therefore, on 
remand, the veteran should be asked to provide a more 
detailed statement of his stressors and that statement as 
well as any other stressor statement previously offered 
should discussed in a report to be forwarded to the JSRRC.  

Finally, VA's duty to assist also includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should contact the veteran and 
request that he provide the following 
information as to each of his claimed 
stressor events: the dates of the 
incidents (or at least within a 30 day 
time frame); the names, ranks, and units 
of assignments of all pertinent persons 
present, including the episode when he 
witnessed the beheading of a Chinese 
soldier; as well as when "Squirrel" was 
killed by sniper fire.  (The full name of 
"Squirrel" should be provided.)  With 
more complete information VA can better 
assist him in attempting to verify the 
claimed stressors.

3.  The RO, after waiting an appropriate 
time period for the veteran to respond, 
should prepare of a summary of his 
stressors using both the information 
provided in reply to the above request 
and the facts found in the earlier 
stressor statements found in the claim 
files.  The RO should forward the summary 
to JSRRC and ask them to attempt verify 
each claimed stressor.  The veteran must 
be informed of the results of the search.

4.  After completing the above actions, 
the veteran should be afforded a VA 
psychiatric examination by a physician 
with appropriate expertise to determine 
the nature and etiology of any diagnosed 
psychiatric disorder.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed.  The RO 
must provide the examiner with the 
summary of any independently verified 
stressor, in addition to the award of the 
Purple Heart, described above.  If PTSD 
is diagnosed, the examiner must identify 
the independently verifiable inservice 
stressor(s) that supports the diagnosis.  
If PTSD is not diagnosed, the examiner 
should explain why the disorder was not 
diagnosed.  With respect to each and 
every diagnosed psychiatric disorder, the 
examiner must opine whether it is at 
least as likely as not that such disorder 
is etiologically related to the veteran's 
period of service.  The claims folders 
must be made available to the examiner 
for proper review of the medical history.

5.  Following completion of the 
foregoing, the RO must review the claims 
folders and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

6.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

7.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the appealed issue.  If the 
appeal is denied, the veteran and his 
representative should be provided a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board have remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


